Citation Nr: 1109949	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. 
§  3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded a VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors and any other psychiatric disorder.  

Prior to arranging for the Veteran to undergo a VA examination, the RO should send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim of service connection for PTSD under the new regulations published on July 13, 2010 and obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, it is indicated that the Veteran filed a Workman's Compensation claim.  (See March 1993 Claim Form).  The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim of service connection for PTSD under the new regulations published on July 13, 2010.

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all VA and private health care providers who treated him for his claimed psychiatric disorder.

2.  The RO should take appropriate action to obtain all records of medical treatment received by the Veteran for the claim PTSD that have not associated with the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

3.  The RO should take all indicated action to contact the Veteran in order to obtain information and releases sufficient to retrieve records of his Workman's Compensation claim(s) and associate them with the claims folder.  If the records are not available, the RO should make a notation to that effect in the claims folder.

4.  The Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed psychiatric disability, to include PTSD.   

The claims file, including a copy of this REMAND, should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings on examination, the examiner is requested to offer an opinion as to the following:

(a) Whether the Veteran has a current diagnosis of PTSD pursuant to the criteria of the DSM-IV?

(b) If so, what is the stressor(s) to which the Veteran's PTSD is related; and   

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

5.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


